Citation Nr: 1121293	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  10-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for spondylosis with degenerative disc disease of the lumbosacral spine for the period from July 29, 2003, to January 15, 2010, and in excess of 20 percent from January 16, 2010.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from March 1951 to January 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Procedural history

In an April 2004 rating decision, the RO, inter alia, denied service connection for a left shoulder disability, right and left knee disabilities, a right ankle and foot disability, right and left hip disabilities, and a low back disability.  The appellant appealed the RO's determination.  

In an April 2007 decision, the Board denied service connection for a left shoulder disability, right and left knee degenerative joint disease, residuals of a fractured right ankle and foot, left and right hip degenerative joint disease, a disability manifested by chest pain, and a low back disability.

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in July 2008, the appellant's attorney and a representative of VA's General Counsel filed a joint motion for remand.  In a July 2008 order, the Court granted the motion, vacated the Board's April 2007 decision, and remanded the matter for further development and readjudication.  In November 2008, the Board remanded the matter to the RO.

While the matter was in remand status, in an August 2009 rating decision, the RO granted service connection for the disabilities at issue, effective July 29, 2003.  This determination constitutes a full award of the benefits sought on appeal with respect to the claims of service connection.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the initial disability rating).

The appellant thereafter appealed the initial disability ratings assigned by the RO, including the initial 10 percent disability rating assigned for his service-connected spondylosis with degenerative disc disease of the lumbosacral spine.  Before the matter was certified to the Board, in a February 2010 determination, the RO, inter alia, increased the initial rating for the appellant's low back disability to 20 percent, effective January 16, 2010.  See AB v. Brown, 6 Vet. App. 35 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In a September 2010 decision, the Board denied higher initial ratings for the appellant's service-connected degenerative joint disease of the left shoulder; degenerative joint disease of the right ankle and foot ; sternum tenderness, costochondritis, and Tietze's syndrome; and degenerative joint disease of the left knee.  The Board also granted initial 20 percent ratings for degenerative joint disease of the right and left hips, effective April 16, 2009; and an initial 30 percent rating for degenerative joint disease of the right knee, effective April 16, 2009.  The Board remanded the sole remaining issue on appeal, entitlement to an initial rating in excess of 10 percent prior to January 16, 2010, and in excess of 20 percent thereafter, for spondylosis with degenerative disc disease of the lumbosacral spine.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that a VA medical examination is necessary to address the current severity of the appellant's service-connected spondylosis with degenerative disc disease of the lumbosacral spine.  

The appellant was last examined for VA compensation purposes in January 2010.  The examiner diagnosed the appellant as having "severe lumbar spine spondylosis/degenerative joint disease/facet hypertrophy/degenerative disc disease."  Unfortunately, the examination report is unclear as to whether the appellant exhibits any neurologic manifestations as a result of his low back disability.  

In the body of the January 2010 examination report, the examiner noted that the appellant had a history of urinary urgency, frequency, and nocturia; erectile dysfunction; as well as paresthesias, leg and foot weakness, and numbness.  On the examination form the examiner responded "no" when asked "is etiology of these symptoms unrelated to claimed disability."  Later in the examination report, however, the examiner indicated that there was no clinical evidence of lumbosacral radiculopathy on examination.  He indicated that the appellant's sensory deficits were due to peripheral neuropathy unrelated to the lumbar spine disability.  He did not provide further comment on the etiology of the other manifestations previously noted, including urinary symptoms and erectile dysfunction.  

The Court has held that a VA medical examination report must provide sufficient reference to the pertinent schedular criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  Under Diagnostic Code 5243, intervertebral disc syndrome may be rated either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of chronic orthopedic and neurologic manifestations, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In light of these rating criteria, the Board finds that another examination is necessary in order to clarify the nature and extent of any symptomatology which may be associated with the appellant's service-connected low back disability.  

In addition, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the appellant or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the appellant has reported that he has never been able to hold a steady job as a result of injuries he sustained in a 1954 automobile accident, including his service-connected low back disability.  Given the appellant's contentions and the evidence of record, the examination report obtained should also include findings regarding what effect the appellant's service-connected low back disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Although the issue of entitlement to a total rating based on individual unemployability is part of the increased rating issue, it has not yet been considered by the RO and the appellant has not been advised of the regulatory requirements for this benefit.  This should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The appellant and his attorney should be provided with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect to the issue of entitlement to a total rating based on individual unemployability.  

2.  The appellant should be afforded a VA medical examination to determine the severity of his service-connected spondylosis with degenerative disc disease of the lumbosacral spine.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the pertinent record on appeal, the examiner should 

(a) Provide the range of motion of the lumbar spine, including whether any ankylosis is present.

(b) Determine whether the lumbar spine exhibits weakened movement, excess fatigability, or incoordination attributable to the service connected lumbar spine disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also comment on whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

(c) Identify any neurological pathology associated with the service-connected lumbar spine disorder, to specifically include whether the appellant exhibits urinary urgency, frequency, and nocturia; erectile dysfunction; or paresthesias of the extremities.  The severity of each associated neurological sign and symptom should be reported.

(d) State whether the appellant has lumbar intervertebral disc syndrome which results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.  The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The examiner should also characterize any lumbar spine intervertebral disc disease identified as mild, moderate, severe, or pronounced in degree.

3.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claims, documenting consideration of both the old and amended criteria for evaluating disabilities of the spine and intervertebral disc syndrome.  The RO must also document consideration of whether the appellant is entitled to a total rating based on individual unemployability.  If the benefits sought remain denied, the appellant and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

